COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
BRINKER TEXAS, L.P., d/b/a
ON THE              )
BORDER MEXICAN GRILL &
CANTINA,       )
and CHILI=S
BEVERAGE COMPANY, INC.,)                   No. 
08-05-00242-CV
                                                                              )
Appellants,                         )                   Appeal from the
                                                                              )
v.                                                                           )              
143rd District Court
                                                                              )
MARLENE MUNIZ, Individually
and TANYA     )            of Reeves County,
Texas
VALDEZ, As Next Friend of
ALEJANDRO         )
RUBEN PANDO, A Minor,                                  )          
(TC# 04-09-18057-CVR)
                                                                              )
Appellees.                          )
 
 
O
P I N I O N
 
Pending before the
Court is an agreed motion to dismiss the appeal, in part, as to Appellee
Marlene Muniz only, and to reverse the trial court=s
judgment and remand this cause to the trial court for implementation of the
settlement agreement between Appellants and Appellee Tanya Valdez, as next
friend of Alejandro Ruben Pando, a minor.
Texas Rules of
Appellate Procedure 42.1(a)(2), provides: 
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
                                                              .               .               .
 
(2)        By Agreement.  In accordance with an agreement signed by the
parties or their attorneys and filed with the clerk, the court may:
 




(A)       render judgment effectuating the parties= agreements;
 
(B)       set aside the trial court=s judgment without regard to the merits
and remand the case to the trial court for rendition of judgment in accordance
with the agreements; or
 
(C)       abate the appeal and permit proceedings
in the trial court to effectuate the agreement.
 
In the motion, Appellants and
Appellee Muniz represent that the judgment in favor of Appellee Muniz has been
paid in full and released, therefore no basis exists to continue the appeal
against Appellee Muniz.  They request
that the appeal by Appellant against Appellee Muniz be dismissed as moot.  Appellants and Appellee Valdez, as next
friend of Alejandro Ruben Pando, a minor, represent to the Court that they have
settled their differences and have executed settlement documents as to claims
in cause number 04-09-18057-CVR, subject to the approval of the trial court.
The Court has
considered this cause on the parties=
motion and concludes the motion should be GRANTED.  Accordingly, the appeal as to Appellee
Marlene Muniz ONLY is dismissed as moot. 
Further, we set aside the trial court=s
judgment without regard to the merits and remand this cause to the trial court
for rendition of judgment in accordance with the settlement agreement of the
remaining parties.  The Court will tax
costs against the Appellants.   As
requested by the parties, the mandate will issue with the judgment and without
delay.
 
 
January
19, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.